Title: From George Washington to George Gilpin and John Fitzgerald, 1 September 1786
From: Washington, George
To: Gilpin, George,Fitzgerald, John



Gentn,
Mount Vernon 1st Septr 1786.

Nothing but sickness would have prevented my attendance at the Seneca Falls on Monday next agreeably to appointment. On sunday last (occasioned by an imprudent act) I was seized by an ague & fever. on Tuesday & yesterday they returned with great violence, with scarce any intermission of the fever. Whether the Doctors efforts will baffle them tomorrow, remains to be determined; but at any rate he thinks it would be improper for me to leave home. The fevers, moreover, have made such havock of my mouth, nose & chin that I am unable to put a razor to my face. Thus circumstanced, I have given up all idea of meeting the Board the 4th instant.
Besides the business which is the immediate occasion of this meeting, it might be well, as we are every day thrown back in our operations on the bed of the river, to prepare the draft of a Petition which will be necessary to hand to the respective Assemblies

for prolongation of the time for that part of the undertaking; and, as there may be difficulties in the way yet unforeseen, I should incline to enlarge it to the greatest extent it is thought we can obtain. I submit for consideration also, the propriety (if the waters should get low enough in the course of the Fall) of a thorough investigation of the river, by a skilful person, from the Shannondoah falls to Fort Cumberland at least; that by having the matter fully before us, we may be enabled to form some precise judgment of the difficulties which lie in the way, & prepare for them accordingly.
As I cannot do greater justice to the sentiments of the Company respecting its approbation of the conduct of the Directors, than it conveyed by the Address of the Committee, I have the honor of forwarding a copy of that letter to me, which I beg the favor of you, Gentn, to lay before the Board at the Meeting which is about to take place. With great esteem & regard, I am Gentn &c.

G: Washington

